 Case 3:20-cv-00133-JPG Document 57 Filed 02/05/21 Page 1 of 1 Page ID #265




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SECURE DATA TECHNOLOGIES, INC.,
 Plaintiff,

 v.                                                                 Case No. 20–CV–00133–JPG

 PRESIDIO NETWORK SOLUTIONS
 GROUP, LLC, and
 MICHAEL KENNEDY,
 Defendants.

                                         JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal

with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Secure Data Technologies,

Inc.’s Complaint against Defendants Presidio Network Solutions Group, LLC; and Michael

Kennedy is DISMISSED WITH PREJUDICE.



Dated: Friday, February 5, 2021                     MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
